Citation Nr: 1431964	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for traumatic brain injury.

5.  Entitlement to service connection for erectile dysfunction, including as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 30 percent for PTSD.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and J.B.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 and from February 1975 to February 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2009, the RO changed the Veteran's rating for PTSD to 30 percent, effective from the August 2007 date of claim.  The Veteran presented testimony at a Board hearing in August 2010, and a transcript of the hearing is associated with his claims file.  In May 2011 the Board remanded the issue of an initial rating in excess of 30 percent for PTSD for further development.  In March 2012 the Board denied the Veteran's appeal for a rating in excess of 30 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2013 Memorandum Decision the Court set aside the Board's March 2012 decision and remanded the matter to the Board for further adjudication.  

In correspondence dated in December 2013 the Veteran raised a claim of entitlement to service connection for a cervical spine disorder, which the Agency of Original Jurisdiction (AOJ) has not yet adjudicated in the first instance.  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court, in a July 2013 Memorandum Decision, set aside the Board's March 2012 decision and remanded the matter of an initial rating in excess of 30 percent for PTSD to the Board for further adjudication.  

A review of the record (including in Virtual VA and Veterans Benefits Management System (VBMS)) reveals that VA treatment records (including mental health treatment records) from November 2011 to June 2013 have been newly added to the record (in Virtual VA).  It appears these records were not reviewed by the AOJ in the first instance and no waiver of AOJ initial consideration has been submitted.  
Because these VA treatment records were generated by the VA, they must be considered to have been constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board finds that these VA treatment records document new instances of treatment regarding the Veteran's PTSD and are considered pertinent.

The Veteran had a VA psychological rating examination for PTSD in July 2011.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Therefore, if any of the newly added treatment records reflect that the Veteran's PTSD symptoms have worsened since the most recent VA examination in July 2011; on remand he should be afforded a new VA psychiatric examination to determine the current severity of his PTSD.

In November 2013, the RO denied the Veteran's claim for a compensable rating for bilateral hearing loss and denied entitlement to service connection for bilateral knee disability, left ankle disability, left shoulder disability erectile dysfunction, including as secondary to PTSD, and traumatic brain injury.  In December 2013 the Veteran filed a notice of disagreement (NOD) with the November 2013 rating decision disputing the denial of the aforementioned issues.  It does not appear that a statement of the case (SOC) has been issued addressing the matter.  The Court has held that, where the record contains an NOD as to an issue, but no SOC, the issue must be remanded to the RO to issue an SOC, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238(1999).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, the Veteran has specifically requested consideration of a TDIU.  In October 2012 he submitted an application for increased compensation based on unemployability, specifically noting that PTSD prevents him from securing or following any substantially gainful occupation.  In addition, correspondence from the Veteran's attorney representative, dated in December 2013, noted that he was seeking entitlement to individual unemployability due to bilateral hearing loss, PTSD, and his orthopedic issues.  

As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the newly added VA treatment records (especially mental health treatment records) (in Virtual VA) from November 2011 to the present.  The RO should also review all Social Security records. 

2.  If the newly added treatment records indicate a worsening of symptoms since the July 2011 VA psychological examination, then the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The entire record (including Virtual VA) must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A Global Assessment of Functioning Scale score should be reported.

The examiner should offer an opinion as to whether the Veteran's PTSD precludes substantially gainful employment.

3.  The RO should issue an SOC addressing the matters of a compensable rating for bilateral hearing loss and entitlement to service connection for bilateral knee disability, left ankle disability, left shoulder disability, erectile dysfunction, including as secondary to PTSD, and traumatic brain injury.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal as to these issues to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.  

4.  The RO should fully develop (to include arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU.  

5.  The RO should review the record to specifically include review of the new VA records associated with the record and readjudicate the claims remaining on appeal to include consideration of entitlement to a TDIU.  If a claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



